        Case 3:19-cv-03770-WHO Document 167 Filed 05/18/20 Page 1 of 4




                           Tentative Constructions in Illumina v. BGI, No. 19-3770

Below are tentative constructions of the terms in dispute in the above matter. At the hearing on

May 19, 2020, each party may have a total of one hour of argument. We will proceed first with

the ’537 and ’200 patents and go term by term to the extent argument is desired. The parties may

then address the ’984 patent in the same fashion.

May 18, 2020




’537 and ’200 patents
 Claim Term                          Agreed Construction
 “nucleotide”                        “A ‘nucleotide’ consists of a nitrogenous base, a sugar,
                                     and one or more phosphate groups. The term nucleotide
                                     encompasses analogs and derivatives of nucleotides. A
                                     ‘derivative’ or ‘analog’ of a nucleotide means a
                                     compound or molecule whose core structure is the same
                                     as, or closely resembles that of, a nucleotide, but which
                                     has a chemical or physical modification, such as a
                                     different or additional side groups, which allows the
                                     derivative nucleotide to be linked to another molecule.”
 “disulphide linkage”                A chemical linkage including an S-S bond
 Term                       Illumina’s            CGI’s Proposal              Court’s Tentative
                            Proposal
 “incorporating into the    No construction       “using an enzyme to         “incorporating into
 nucleic acid molecule”     necessary             add, at the 3' end of the   the nucleic acid
                                                  nucleic acid molecule”      molecule at the 3'
                                                                              end”
 “said protecting group     No construction       Indefinite                  No construction
 can be modified or         necessary                                         necessary
 removed to expose a 3'
 OH group”
 “[comprises/comprising] “an azido group is         “includes at least an       “includes at least
 an azido group”         a chemical moiety          azido group (i.e. a group   an azido group
                         of the structure           of three nitrogen atoms     (i.e. a group of
                         C(R4)(R5) – N3             covalently linked,          three nitrogen
                         where R4 is H or           represented as (–N3))”      atoms covalently
                         alkyl and R5 is H                                      linked, represented
                         or alkyl and ‘alkyl’                                   as (–N3))”
                         refers to groups
       Case 3:19-cv-03770-WHO Document 167 Filed 05/18/20 Page 2 of 4




                         having 1 to 8
                         carbon atoms”
 “nucleoside”            “A ‘nucleoside’ is     “A ‘nucleoside’ consists    “A ‘nucleoside’ is
                         structurally similar   of a nitrogenous base, a    structurally similar
                         to a nucleotide, but   sugar, and there are no     to a nucleotide, but
                         are missing the        phosphate moieties          are missing the
                         phosphate              attached to the sugar.      phosphate
                         moieties. The term     The term nucleoside         moieties. The term
                         nucleoside             encompasses analogs         nucleoside
                         encompasses            and derivatives of          encompasses
                         analogs and            nucleosides. A              analogs and
                         derivatives of         derivative or analog of a   derivatives of
                         nucleosides. A         nucleoside is molecules     nucleosides. A
                         derivative or          whose core structure is     derivative or
                         analog of a            the same as, or closely     analog of a
                         nucleoside is          resembles that of, a        nucleoside is
                         molecules whose        nucleoside, but which       molecules whose
                         core structure is      has a chemical or           core structure is
                         the same as, or        physical modification,      the same as, or
                         closely resembles      such as a different or      closely resembles
                         that of, a             additional side groups,     that of, a
                         nucleoside, but        which allows the            nucleoside, but
                         which has a            derivative nucleoside to    which has a
                         chemical or            be linked to another        chemical or
                         physical               molecule.”                  physical
                         modification, such                                 modification, such
                         as a different or                                  as a different or
                         additional side                                    additional side
                         groups, which                                      groups, which
                         allows the                                         allows the
                         derivative                                         derivative
                         nucleoside to be                                   nucleoside to be
                         linked to another                                  linked to another
                         molecule.”                                         molecule.”


’984 Patent
 Term                    CGI’s Proposal         Illumina’s Proposal         Court’s Tentative
 “DNA binding regions”   No construction        “discrete, spaced apart     No construction
                         necessary.             regions that are sized to   necessary.
                                                each bind at most a
                         Alternative:           single DNA molecule”
                         “spatially discrete
                         regions for binding
                         DNA”
       Case 3:19-cv-03770-WHO Document 167 Filed 05/18/20 Page 3 of 4




“[more than                No construction    “[more than 50% of the]   “[more than 50%
50% of the] DNA            necessary.         DNA binding regions       of the] DNA
binding                                       [in the array] are        binding regions [in
regions [in the array]                        occupied by a single      the array] are
…”                                            DNA molecule …”           occupied by a
                                                                        single DNA
                                                                        molecule …”
“[more than                No construction    “[more than 80% of the]   “[more than 80%
80% of the] DNA            necessary.         DNA binding regions       of the] DNA
binding                                       [in the array] are        binding regions [in
regions [in the array]…”                      occupied by a single      the array] are
                                              DNA molecule …”           occupied by a
                                                                        single DNA
                                                                        molecule …”
“more than                 No construction    “more than 50% of the     “more than 50% of
50% of the DNA             necessary.         DNA binding regions in    the DNA binding
binding regions in the                        the array are occupied    regions in the
array have multiple        Alternative:       by a single DNA           array are occupied
copies of one single       “Within the ‘more molecule comprising        by a single DNA
DNA of said more than      than 50%’ of DNA multiple copies of only     molecule
105 different DNAs”        binding regions    one of the more than      comprising
                           that have multiple 100,000 genomic DNA       multiple copies of
                           copies of one      sequences”                only one of the
                           single DNA, there                            more than 100,000
                           may also be                                  genomic DNA
                           additional,                                  sequences”
                           different DNAs
                           present.”
“more than                 No construction    “more than 80% of the     “more than 80% of
80% of the DNA             necessary.         DNA binding regions in    the DNA binding
binding regions in the                        the array are occupied    regions in the
array have multiple        Alternative:       by a single DNA           array are occupied
copies of the one single   “Within the ‘more molecule comprising        by a single DNA
DNA”                       than 80%’ of DNA multiple copies of only     molecule
                           binding regions    one of the more than      comprising
                           that have multiple 100,000 genomic DNA       multiple copies of
                           copies of one      sequences”                only one of the
                           single DNA, there                            more than 100,000
                           may also be                                  genomic DNA
                           additional,                                  sequences”
                           different DNAs
                           present.”
“more than 105             No construction    “more than 100,000        “at least 100,001
different DNAs             necessary.         DNAs that each have a     DNAs that each
comprising genomic                            different genomic         have different
sequences”                 Alternative:       sequence”                 genomic
       Case 3:19-cv-03770-WHO Document 167 Filed 05/18/20 Page 4 of 4




                      “more than                                        sequences”
                      100,000 DNAs
                      that have different
                      genomic
                      sequences”
“array”               No construction       “a material or group of     “a solid phase
                      necessary.            materials having a rigid    support having a
                                            or semi-rigid surface or    surface, usually
                                            surfaces, usually planar    planar or
                                            or substantially planar,    substantially
                                            which carries an array of   planar, which
                                            sites containing nucleic    carries an array of
                                            acids, such that each       sites containing
                                            member site of the array    nucleic acids, such
                                            comprises identical         that each member
                                            copies of immobilized       site of the array
                                            oligonucleotides or         comprises
                                            polynucleotides and is      identical copies of
                                            spatially defined and not   immobilized
                                            overlapping with other      oligonucleotides or
                                            member sites of the         polynucleotides
                                            array; that is, the sites   and is spatially
                                            are spatially discrete”     defined and not
                                                                        overlapping with
                                                                        other member sites
                                                                        of the array; that
                                                                        is, the sites are
                                                                        spatially discrete.”
“oligonucleotides”    No construction       “linear polymers of         “linear polymers
                      necessary.            nucleotide monomers”        of nucleotide
                                                                        monomers, in
                      Alternative:                                      either single-
                      “linear polymers                                  stranded or
                      of nucleotide                                     double-stranded
                      monomers, in                                      forms”
                      either single-
                      stranded or
                      double-stranded
                      forms”
